DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1.	Claims 13-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
             As to Claims13-18 are drawn to “A computer readable medium, storing computer programs…”
The claims do not explicitly exclude transitory signals per se and the specification does not define the claimed CRM in a manner that excludes either. Therefore, the computer readable medium, as recited in claims 13-18, can be a signal, a carrier wave, or a data structure, per se, which does not fall within one of the four statutory categories of patent eligible subject matter as listed below, and thus is directed to non-statutory subject matter. 
•             A process occurring as a result of executing the program, or
•             A machine programmed to operate in accordance with the program, or
•             A manufacture structurally and functionally interconnected with the program in a manner which enable the program to act as a computer component and realize its functionality, or
•             A composition of matter. 
           Applicant should note that adding "non-transitory" to the claims to limit a claimed computer readable medium to being statutory would be acceptable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and 

2.	Claims 1, 7, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 8,712,393 in view of Jia US 9,215,528.
As to claims 1, 7, 13, Kim teaches a speaker control method, performed by a mobile terminal, wherein the mobile terminal comprises at least two speakers (see fig. 18, 361; first speaker, 372; second speaker, col. 19, lines 12-23), and the method comprises: 5obtaining a use state of the mobile terminal (see fig. 1, 140; col. 7, lines 5-15; The sensing unit 140 detects a current status (or state) of the mobile communication terminal 100, such as an opened or closed state of the mobile communication terminal 100, a location of the mobile communication terminal 100, the presence or absence of user contact with the mobile communication terminal 100 (i.e., touch inputs), the orientation of the mobile communication terminal 100, an acceleration or deceleration movement and direction of the mobile communication terminal 100, or other inputs, so as to generate commands or signals for controlling the operation of the mobile communication terminal 100; claim 22; wherein each mode of the device is associated with one or more device states, determine a posture of the device, wherein each device state is associated with a posture of the device, select, based on the determined posture); determining corresponding mode information based on the use state of the mobile terminal, wherein the mode information comprises modes of the at least two speakers (see fig. 1, 152; col. 9, lines 6-14; The audio output module 152 may output audio data received from the wireless communication unit 110 or stored in the memory 160 in various modes. The modes may include a call signal reception mode, a call mode, a record mode, a voice recognition mode, a broadcast reception mode, or other modes; claim 22; a controller configured to : determine whether a current mode of the device is a call mode, a device state from among the one or more device states associated with determining that the current mode is the call mode); and controlling each speaker to work in a corresponding mode in the mode 10information (see fig. 19, 320, col. 19, line 26-46; A first speaker and a first microphone are turned on based on a first control signal (S35). In particular, in the mobile terminal, the switching unit 380 turns on the 5 first speaker 361 and the first microphone 362 of the first telephone transceiver 360 based on the first control signal. Thereafter, the second microphone is turned off and the second speaker is turned on (S36)); claim 22; controller configured to activate, state, one or more of the first microphone, the second microphone, the first speaker, and the second speaker, deactivate, based on the selected device state, one or more of the first microphone, the second microphone, the first speaker, and the second speaker). Kim fails to teach wherein the mode is audio mode. Jia teaches wherein the mode is audio mode (see claim 11; a controller operable to receive a detecting signal from the sensor and control, based on the detecting signal and a playing mode of the audio playing apparatus, the plurality of speakers such that the at least one pair of speakers plays the left channel audio and the right channel audio correspondingly according to the placed state of the flat panel electronic device; wherein the audio playing apparatus has a power saving mode, and the controller is operable to control only one pair of speakers of the plurality of speakers to play the left channel audio and the right channel audio correspondingly under the power saving mode). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the teaching of Jia into the system of Kim in order to provide a device with an improved audio playing apparatus.
3.	Claims 2, 8, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 8,712,393 in view of Jia US 9,215,528 further in view of De Paz US 20200249897.
As to claims 2, 8, 14, the combination of Kim and Jia teaches obtaining a use state of the mobile terminal comprises: 15obtaining a screen use state of the mobile terminal, wherein the screen use state comprises at least a screen display state (see Jia fig. 1, 140; col. 7, lines 5-15; The sensing unit 140 detects a current status (or state) of the mobile communication terminal 100, such as an opened or closed state of the mobile communication terminal 100, a location of the mobile communication terminal 100, the presence or absence of user contact with the mobile communication terminal 100 (i.e., touch inputs), the orientation of the mobile communication terminal 100, an acceleration or deceleration movement and direction of the mobile communication terminal 100, or other inputs, so as to generate commands or signals for controlling the operation of the mobile communication terminal 100; claim 22; wherein each mode of the device is associated with one or more device states, determine a posture of the device, wherein each device state is associated with a posture of the device, select, based on the determined posture). The combination of Kim and Jia fails to teach wherein the mobile comprises foldable screen. De Paz teaches foldable screen (see fig. 1, 104, 108, paragraph 0080; The device 100 is a multi-mobile device comprises one or more touch-sensitive screens and wherein the screen of the mobile device is foldable). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the teaching of De Paz into the system of Kim and Jia in order to provide a versatility multi display mobile device.
Allowable Subject Matter
4.	Claims 3-6, 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 3, 9, the applied reference fails to teach wherein determining 20corresponding audio mode information based on the use state of the mobile terminal comprises: determining first-type audio mode information when the screen folding state is an unfolded state and the screen display state is a full-screen display state; determining second-type audio mode information when the screen folding state is an 25unfolded state and the screen display state is a split-screen display state; and determining third-type audio mode information when the screen folding state is a folded state.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T LE whose telephone number is (571)272-7892.  The examiner can normally be reached on 9:00AM-5:00PM (Monday-Friday).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


/NHAN T LE/Primary Examiner, Art Unit 2649